DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the obtaining a list of values (claims 1, 11, 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 9-10, 11, 12, 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Colgrove (US 20140075105) and further in view of Li (US 20190050312), and Strasser (US 20120203986)

Claim 1.    Thelin discloses A method (e.g., FIG. 1 shows a disk drive 2 executing a preemptive multitasking 
operating system, col 4:15-20) comprising:
receiving, from a host system, a request directed to a memory component while a media management scan is in progress on the memory component; media management scan (e.g., host task 14 for initiating disk commands in response to host commands received from a host computer, col 4:20-35, Figs 1, 2; allows the background task 18 to be interrupted) when a host command is received from the host computer, col 4:65-67; background task including a defect scan of the disk, col 2:5-20; host command interrupt when a new command is received from host, col 6:10-15);

suspending the media management scan in progress on the memory component; (e.g., background task 18 to be interrupted (suspended) when a host command is received from the host computer.  After processing the disk command generated by the host task 14, col 4:65-col 5:5; disk stopped event, col 6:14-18); and

servicing the request received from the host system (e.g., After processing the disk command generated by the host task 14, col 5:1-3).

in response to determining that the request received from the host system is serviced, resuming the media management scan on the memory component (e.g., After processing the disk command generated by the host task 14, the background task 18 continues the operation it was performing, col 5:1-3; EXEC CALLBACK event, background callback event, col 6:27-40).

Thelin does not disclose, but Colgrove discloses 
determining a latency associated with servicing the request if the in progress on the memory component before the host system is serviced (e.g., low-latency I/O requests issued to the storage device in preference to high latency requests, para 0056; high-latency operations, low-latency operations, 0071):
	determining whether the latency satisfies a threshold criterion (e.g., I/O scheduler may select a given device executing high-latency operations, initiate execution of low-latency operations 0071;
deciding, based on determining whether the latency satisfies the threshold criterion, whether or not to suspend the media management scan in progress on the
	memory component  (e.g., write latencies that are relatively high compared to read latencies, such a characteristic may be accounted for in scheduling operations, 0043; processing of operations of the first type may be halted while the previously queued operations (of the second type) are processed.  Subsequently, processing of the second operation type may again be stopped while processing priority is returned to operations of the first type, 0054; I/O scheduler may halt execution of issued write requests and erase requests.):

	in response to determining that the latency does not satisfy the threshold criterion, (e.g., the I/O scheduler may halt the execution of the high-latency operations on the given device … I/O scheduler may halt execution of issued write requests and erase requests, 0071; ):

	servicing the one or more requests received from the host system (e.g., In block 1108, the I/O scheduler may initiate execution of low-latency operations on the given device, such as read requests, 0071 Fig. 11; disclosed halting is equivalent to claimed suspend); 

	and in response to determining that the one or more requests received from the host system are serviced (e.g., At a given point in time, processing of operations of the first type may be halted while the previously queued operations (of the second type) are processed.  Subsequently, processing of the second operation type may again be stopped while processing priority is returned to operations of the first type, para 0054).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, with Colgrove, providing the benefit of the write requests may be issued as a stream of multiple writes. the overhead associated with a write request may be amortized over multiple write requests.  high latency requests (e.g., write requests) and low latency requests (e.g., read requests) may be segregated and handled separately (see Colgrove, 0056), or reducing a number of storage devices exhibiting variable I/O response times (0070) for systems and methods for effectively scheduling read and write operations among a plurality of storage devices (0009), for optimal I/O performance and greater control over behavior of the system

Thelin in view of Colgrove does not disclose, but Li discloses 
	Plurality of memory components in a memory subsystem (e.g., multiple NAND dies 310.1-310.r, para 0052 Fig. 3).
	is allowed to finish (e.g., the latency involved in performing the read operation on the die is dependent on completion of an ongoing write operation on the same die, 0034).

	maintaining a record of which memory components among the plurality of memory components have been scanned up to a time when the media management scan in progress is suspended (e.g., while data from a suspended write operation is stored in a data buffer of the controller, 0036 Fig. 4-5);
	components among the plurality of memory components that have not been scanned yet according to the record (e.g., resume write operation, 0036)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).

Thelin in view of Colgrove and Li does not disclose, but Strasser discloses 
	Obtaining a list of values of latency corresponding to respective extents of completion of the media management scan in progress; using the list (e.g., FIG. 8B depicts a difference in latencies for different operation management methods, 0244;  three spikes in latency, in the depicted embodiment, correspond to a first erase operation 812a, a second erase operation 812b, and a third erase operation 812c, 0245);
	by causing a media reset command to be issued (e.g.,  to interrupt an executing operation. In one embodiment, the bank interleave controller 344 issues a reset command… 0160; A reset command may comprise a solid state storage media interface command that causes the storage element to immediately abort any command currently being executed and transition to a state in which the storage element is prepared to accept a new operation, 0161-0162).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, with Strasser, providing the benefit of managing  operations, and/or increase throughput for data storage media (see Strasser, 0005) and executing a pending operation on the data storage media in response to adjusting execution of the executing operation. The pending operation comprises a higher execution priority than the executing operation. includes finishing execution of the executing operation in response to completing execution of the pending operation (0007).


Claim 2.    Thelin in view of Colgrove does not disclose, but  Li discloses 
wherein the request received from the host system comprises one or more read requests (e.g., a request to read data, 0055 Fig. 5).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).

Claim 3.    Thelin in view of Colgrove does not disclose, but  Li discloses	
wherein the request received from the host system comprises one or more write requests (e.g., request to write first data to a non-volatile memory of the storage device (operation 702), 0058 Fig. 7A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).


Claim 4.    Thelin discloses 
	 wherein the media management scan comprises an integrity scan (e.g., a defect scan of the disk, col 2:15-20) that runs periodically as a background operation of the memory sub-system for error correction (e.g., the disk task performs error recovery when an error is detected while accessing the disk. … performs firmware error correction code (ECC) processing, col 2:60-65).

Claim 5.    Thelin in view of Colgrove does not disclose, but Li discloses
wherein the memory sub-system comprises NAND-based memory components (e.g., NAND flash (e.g., a die), 0034).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).

Claim 7.    Thelin discloses 
	wherein the media reset command comprises a standard datasheet command associated with a type of memory component used in the memory sub-system (e.g., background task 18 to be interrupted (suspended) when a host command is received from the host computer, col 1:60-67, interrupt requests… associated with a format of the disk,  col 5:20-35, Fig. 1, Fig. 2).

	
Claim 8.    Thelin does not disclose, but Colgrove discloses 
wherein the memory sub-system comprises at least one of (single level cell (SLC), triple level cell (TLC), or quad-level cell (QLC)-type memory cells, or a combination thereof (e.g., SLC, … MLC, 0033).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, with Colgrove, providing the benefit of the write requests may be issued as a stream of multiple writes. the overhead associated with a write request may be amortized over multiple write requests.  high latency requests (e.g., write requests) and low latency requests (e.g., read requests) may be segregated and handled separately (see Colgrove, 0056), or reducing a number of storage devices exhibiting variable I/O response times (0070) for systems and methods for effectively scheduling read and write operations among a plurality of storage devices (0009).


Claim 9.    Thelin discloses 
	wherein the media management scan is scheduled a priori (e.g., preemptive multitasking operating system comprises a plurality of tasks, each task comprising a different priority level.  The plurality of tasks comprise a disk task, a host task, a background task, and an execution task… scan, col 2:5-20).

Claim 10.    Thelin discloses 
	wherein the request received from the host system is asynchronous to the scheduled media management scan (e.g., the background task 18 does not interfere with the host interface operation.  Further, the execution task 16 gives priority to the disk commands received from the host task 14 over disk commands received from the background task 18., col 4:58-67)).


Claim 11.    Thelin discloses a method  (e.g., FIG. 1 shows a disk drive 2 executing a preemptive multitasking operating system, col 4:15-20) comprising:
receiving, from a host system, a request directed to a memory component in a memory subsystem, while a d media management scan is in progress on the memory component (e.g., host task 14 for initiating disk commands in response to host commands received from a host computer, col 4:20-35, Figs 1, 2; allows the background task 18 to be interrupted) when a host command is received from the host computer, col 4:65-67; background task including a defect scan of the disk, col 2:5-20).

Thelin does not disclose, but Colgrove discloses 
	determining whether the latency satisfies a threshold criterion pertaining to the QoS parameter associated with the request received from the host system (e.g., I/O scheduler may then detect when either a number of write requests or a total amount of data corresponding to the write requests reaches a given threshold, para 0052; determine whether a particular condition exists which indicates high latency requests should be conveyed to a device(s). detecting such a condition comprises detecting a given number of high latency I/O requests, or an amount of corresponding data, has accumulated and reached a given threshold, para 0057; depending on the storage technology used by the storage devices, read requests may have lower latencies than write requests and other command types and may issue first, 0055-0056 Fig. 4; I/O scheduler may select a given device executing high-latency operations, initiate execution of low-latency operations 0071; high-latency I/O requests to the given storage device, 0057); and

	deciding, based on determining whether the latency satisfies the threshold criterion pertaining to the QoS parameter, whether or not to suspend the media management scan in progress on the memory component (e.g., If the I/O scheduler detects such a condition (conditional block 306), then in block 308, the I/O scheduler may schedule a particular operation for the device, para 0052; the I/O scheduler stops issuing write requests and erase requests to the given storage device.  the corresponding I/O scheduler may halt execution of issued write requests and erase requests.  In block 1108, the I/O scheduler may initiate execution of low-latency operations on the given device, such as read requests, para 0071; write latencies that are relatively high compared to read latencies, such a characteristic may be accounted for in scheduling operations, 0043; processing of operations of the first type may be halted while the previously queued operations (of the second type) are processed.  Subsequently, processing of the second operation type may again be stopped while processing priority is returned to operations of the first type, 0054; I/O scheduler may halt execution of issued write requests and erase requests.).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, with Colgrove, providing the benefit of the write requests may be issued as a stream of multiple writes. the overhead associated with a write request may be amortized over multiple write requests.  high latency requests (e.g., write requests) and low latency requests (e.g., read requests) may be segregated and handled separately (see Colgrove, 0056), or reducing a number of storage devices exhibiting variable I/O response times (0070) for systems and methods for effectively scheduling read and write operations among a plurality of storage devices (0009).

Thelin in view of Colgrove does not disclose, but Li discloses 
	plurality of memory components in a memory subsystem (e.g., multiple NAND dies 310.1-310.r, para 0052 Fig. 3).
	is allowed to finish (e.g., the latency involved in performing the read operation on the die is dependent on completion of an ongoing write operation on the same die, 0034).

	identifying a Quality-of-Service (QoS) parameter associated with the request received from the host system (e.g., improved Quality of Service (QoS) for performing read operations, 0037).

	determining a latency associated with servicing the request if the media management scan in progress on the memory component is allowed to finish before the host system is serviced (e.g., the latency involved in performing the read operation on the die is dependent on completion of an ongoing write operation on the same die, 0034);

	maintaining a record of which memory components among the plurality of memory components have been scanned up to a time when the host system was received (e.g., while data from a suspended write operation is stored in a data buffer of the controller, 0036 Fig. 4-5);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).

Thelin in view of Colgrove and Li does not disclose, but Strasser discloses 
	Obtaining a list of values of latency corresponding to respective extents of completion of the media management scan in progress; using the list (e.g., FIG. 8B depicts a difference in latencies for different operation management methods, 0244;  three spikes in latency, in the depicted embodiment, correspond to a first erase operation 812a, a second erase operation 812b, and a third erase operation 812c, 0245);
	by causing a media reset command to be issued (e.g.,  to interrupt an executing operation. In one embodiment, the bank interleave controller 344 issues a reset command… 0160; A reset command may comprise a solid state storage media interface command that causes the storage element to immediately abort any command currently being executed and transition to a state in which the storage element is prepared to accept a new operation, 0161-0162).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, with Strasser, providing the benefit of managing  operations, and/or increase throughput for data storage media (see Strasser, 0005) and executing a pending operation on the data storage media in response to adjusting execution of the executing operation. The pending operation comprises a higher execution priority than the executing operation. In another embodiment, the method includes finishing execution of the executing operation in response to completing execution of the pending operation (0007).

Claim 12.    Thelin discloses wherein the deciding further comprises:
suspending the media management scan in progress on the plurality memory component (e.g., background task 18 to be interrupted (suspended) when a host command is received from the host computer.  After processing the disk command generated by the host task 14, col 4:65-col 5:5);
servicing the one or more requests received from the host system (e.g., After processing the disk command generated by the host task 14, col 5:1-3).
in response to determining that the one or more requests received from the host system are serviced, resuming the media management scan on the memory component (e.g., After processing the disk command generated by the host task 14, the background task 18 continues the operation it was performing, col 5:1-3).

Thelin does not disclose, but Colgrove discloses
in response to determining that the latency does not satisfy the threshold criterion pertaining to the QoS parameter, (e.g., If the I/O scheduler detects such a condition (conditional block 306), then in block 308, the I/O scheduler may schedule a particular operation for the device, para 0052; the I/O scheduler stops issuing write requests and erase requests to the given storage device.  the corresponding I/O scheduler may halt execution of issued write requests and erase requests.  In block 1108, the I/O scheduler may initiate execution of low-latency operations on the given device, such as read requests, para 0071).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, and whether there is enough time remaining in the latency margin to perform a background operation before another foreground operation needs to be performed (0047) and determining predicts whether the host will send a command that will interrupt performance of the background operation (0058) of Grossman, with Colgrove, providing the benefit of the write requests may be issued as a stream of multiple writes. the overhead associated with a write request may be amortized over multiple write requests.  high latency requests (e.g., write requests) and low latency requests (e.g., read requests) may be segregated and handled separately (see Colgrove, 0056), or reducing a number of storage devices exhibiting variable I/O response times (0070) for systems and methods for effectively scheduling read and write operations among a plurality of storage devices (0009).

Thelin in view of Colgrove does not disclose, but Li discloses 
	components among the plurality of memory components that have not been scanned yet according to the record (e.g., resume write operation, 0036).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).

Claim 14 is rejected for reasons similar to claim 2 above.
Claim 15 is rejected for reasons similar to claim 3 above.
Claim 16 is rejected for reasons similar to claim 4 above.

Claim 17.    Thelin discloses
	wherein the media reset command comprises a standard datasheet command associated with a type of memory component used in the memory sub-system  (e.g., background task 18 to be interrupted (suspended) when a host command is received from the host computer, col 1:60-67, interrupt requests… associated with a format of the disk,  col 5:20-35, Fig. 1, Fig. 2).


4.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Colgrove (US 20140075105) and Li (cited above)  and Strasser (cited above), and further in view of  Groosman (US 20180314448) and Riska (US20090132754)

Claim 13.    Thelin in view of Colgrove and Li and Strasser does not disclose, but Grossman discloses 

wherein the deciding further comprises: in response to determining that the latency does satisfy the threshold criterion pertaining to the QoS parameter, allowing the media management scan in progress to finish (e.g., there will be enough time to perform a background operation in the memory during the period of time without the background operation being interrupted by another host operation, performing the background operation in the memory para 0040; whether there is enough time remaining in the latency margin to perform a background operation before another foreground operation needs to be performed, para 0047, latency, 0063); and
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, in view of Colgrove and Li, and Strasser with Grossman, providing the benefit of efficient garbage collection (see Grossman, 0019) and adaptive scheduling of background operations in storage system in communication with a host (0040).

Thelin in view of Colgrove and Li and Strasser and Grossman does not disclose, but Riska discloses 
	in response to determining that the media management scan has finished, servicing the request received from the host system (e.g., case a user foreground job arrives before the maximum background busy time is reached, the algorithm allows the current background job to finish, para 0033 Fig. 1B; in combination with Grossman’s disclosure of A foreground command is typically issued by the host controller and sent to the storage system 100 for execution, para 0112).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, in view of Colgrove and Li and Strasser and determining predicts whether the host will send a command that will interrupt performance of the background operation (0058) and A foreground command is typically issued by the host controller and sent to the storage system 100 for execution(0112) of Grossman, with Riska, providing the benefit of scheduling background and foreground work (see Riska, 0026) and take control action that is suboptimal or which may even worsen the performance of foreground tasks (0026).

5.	Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Cabrera (US 20150006786) and further in view of Li (US 20190050312) and Strasser (cited above)

Claim 18.    Thelin discloses A system (e.g., FIG. 1 shows a disk drive 2 executing a preemptive multitasking operating system, col 4:15-20) comprising:
receive, from a host system, a request directed to a memory component of the plurality of memory components, while a media management scan is in progress on the memory component (e.g., host task 14 for initiating disk commands in response to host commands received from a host computer, col 4:20-35, Figs 1, 2; allows the background task 18 to be interrupted) when a host command is received from the host computer, col 4:65-67; background task including a defect scan of the disk, col 2:5-20).

Thelin does not disclose, but Cabrera discloses 
	determine what portion of the media management scan has already been completed (e.g., state trackers (e.g., non-volatile state trackers) to facilitate maintaining a state of each segment of the plurality of segments of each segmented operation, 0037; a bit value of `0` might be indicative of an operation segment that has not yet been completed, whereas a bit value of `1` might be indicative of an operation segment which has been completed, or vice versa, for example. each state of the state tracker 604 might comprise a plurality of bits indicative of one or more states of the corresponding operation segment, para 0038 Fig. 6; background operation, might be divided (e.g., segmented) into a number of N segments, 0024 Fig. 3); 

	decide, based on the determined latency, whether or not to suspend the media management scan in progress on the memory component (e.g., the control circuitry might determine that sufficient margin exists between an end of the foreground operation 702 and an end of the time frame assigned to perform the foreground operation so as to perform a plurality of segments within the same segment margin., para 0043 Fig 7suspend operation merely pauses an operation, such as in response to an interrupt occurring in the memory device, which might be resumed at a later time.  Should an event such as a reset occur in the memory device, evidence of the suspended operation would be lost, 0042).  (Cabrera further disclose control circuitry might make a determination 706 if a segment length of one or more segmented background operation segments is less than or equal to a segment margin (0041); If it is determined that sufficient margin exists to perform both the erase operation and at least one operation segment within the time frame for the erase operation, the control circuitry might make a determination to perform 708 at least one operation segment along with the erase operation.  If it is determined that there is insufficient margin (e.g., insufficient time between an end of performing the foreground erase operation and the end of the time frame assigned to perform the erase operation) to perform a particular operation segment, then the control circuitry might make a determination to inhibit performing 704 a segment of one or more multiple segment operations within the time frame for the erase operation.  Upon receipt of another command from the processor to perform a foreground operation 702 in the memory device, the control circuitry might repeat the determination 706 whether to perform an operation segment 708 or not to perform an operation segment 704 along with the next foreground operation to be performed (0041-0043).  The memory device should complete the particular foreground operation within the time frame (e.g., meet the timing requirement) after the memory device has been commanded to perform the operation (0022)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command including defect scan (col 4:15-35)  as disclosed by Thelin, and determining predicts whether the host will send a command that will interrupt performance of the background operation (0058) and A foreground command is typically issued by the host controller and sent to the storage system 100 for execution(0112) of Grossman, with Cabrera, providing the benefit of it might be desirable to perform a wear-leveling operation utilizing the time between the completion of an erase operation 410 and the expiration of a time frame for the erase operation 406 in a memory device (see Cabrera, 0028).

Thelin in view of Cabrera does not disclose, but Li discloses 
	a plurality of memory components (e.g., multiple NAND dies 310.1-310.r, para 0052 Fig. 3).
	a processing device, operatively coupled to the memory components (e.g., controller 302, para 0052 Fig. 3),
	determine a latency correlated with a remaining portion of the media management scan (e.g., the latency involved in performing the read operation on the die is dependent on completion of an ongoing write operation on the same die, 0034).

	maintaining a record of which memory components among the plurality of memory components have been scanned up to a time when the media management scan in progress is suspended (e.g., while data from a suspended write operation is stored in a data buffer of the controller, 0036 Fig. 4-5);

	components among the plurality of memory components that have not been scanned yet according to the record (e.g., resume write operation, 0036)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Cabrera with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).


Thelin in view of Cabrera and Li does not disclose, but Strasser discloses 
	Obtaining a list of values of latency corresponding to respective extents of completion of the media management scan in progress; using the list (e.g., FIG. 8B depicts a difference in latencies for different operation management methods, 0244;  three spikes in latency, in the depicted embodiment, correspond to a first erase operation 812a, a second erase operation 812b, and a third erase operation 812c, 0245);
	by causing a media reset command to be issued (e.g.,  to interrupt an executing operation. In one embodiment, the bank interleave controller 344 issues a reset command… 0160; A reset command may comprise a solid state storage media interface command that causes the storage element to immediately abort any command currently being executed and transition to a state in which the storage element is prepared to accept a new operation, 0161-0162).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Cabrera with Li, with Strasser, providing the benefit of managing  operations, and/or increase throughput for data storage media (see Strasser, 0005) and executing a pending operation on the data storage media in response to adjusting execution of the executing operation. The pending operation comprises a higher execution priority than the executing operation. In another embodiment, the method includes finishing execution of the executing operation in response to completing execution of the pending operation (0007).


9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Cabrera (US 20150006786) and Li (cited above), and Strasser (cited above) and further in view of Colgrove (cited above)

Claim 19.    Thelin discloses wherein the deciding further comprises:
suspend the media management scan in progress on the memory component;  (e.g., background task 18 to be interrupted (suspended) when a host command is received from the host computer.  After processing the disk command generated by the host task 14, col 4:65-col 5:5);
service the request received from the host system (e.g., After processing the disk command generated by the host task 14, col 5:1-3).
in response to determining that the request received from the host system is serviced, resume the media management scan on the memory component (e.g., After processing the disk command generated by the host task 14, the background task 18 continues the operation it was performing, col 5:1-3).

Thelin in view of Cabrera does not disclose, but Li discloses 
	Plurality of memory components in a memory subsystem (e.g., multiple NAND dies 310.1-310.r, para 0052 Fig. 3).
	
	components among the plurality of memory components that have not been scanned yet according to the record (e.g., resume write operation, 0036)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Cabrera with Li, providing the benefit of address this inefficiency by providing a storage system which facilitates a high-priority read operation on a NAND flash (e.g., a die) with an ongoing write operation by suspending the ongoing write operation, performing the read operation, and resuming the suspended write operation (see Li, 0036) and improved Quality of Service (QoS) for performing read operations (0037).

Thelin in view of Cabrera and Li and Strasser does not disclose, but Colgrove discloses
in response to determining that the latency does not satisfy a threshold criterion pertaining to a Quality of Service (QoS) associated with the request received from the host system (e.g., If the I/O scheduler detects such a condition (conditional block 306), then in block 308, the I/O scheduler may schedule a particular operation for the device, para 0052; the I/O scheduler stops issuing write requests and erase requests to the given storage device.  the corresponding I/O scheduler may halt execution of issued write requests and erase requests.  In block 1108, the I/O scheduler may initiate execution of low-latency operations on the given device, such as read requests, para 0071).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command as disclosed by Thelin, and Cabrera and Li, and Strasser with Colgrove, providing the benefit of the write requests may be issued as a stream of multiple writes. the overhead associated with a write request may be amortized over multiple write requests.  high latency requests (e.g., write requests) and low latency requests (e.g., read requests) may be segregated and handled separately (see Colgrove, 0056), or reducing a number of storage devices exhibiting variable I/O response times (0070) for systems and methods for effectively scheduling read and write operations among a plurality of storage devices (0009).

10.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thelin (US 7082494) and in view of Cabrera (US 20150006786) and Li and Strasser (cited above) and further in view of Grossman (US 20180314448)  and Riska (US 20090132754)

Claim 20.     Thelin in view of Cabrera and Li and Strasser does not disclose, but Grossman discloses 

in response to determining that that the latency does satisfy a threshold criterion pertaining to a Quality of Service (QoS) associated with the request received from the host system, allow the media management scan in progress on the memory component to finish (e.g., there will be enough time to perform a background operation in the memory during the period of time without the background operation being interrupted by another host operation, performing the background operation in the memory para 0040; whether there is enough time remaining in the latency margin to perform a background operation before another foreground operation needs to be performed, para 0047, latency, 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command including defect scan (col 4:15-35) as disclosed by Thelin, in view of Cabrera and Li, and Stresser with Grossman, providing the benefit of efficient garbage collection (see Grossman, 0019) and adaptive scheduling of background operations in storage system in communication with a host (0040).

Thelin in view of Cabrera and Li and Strasser and Grossman, does not disclose, but Riska discloses 

	in response to determining that the media management scan has finished, service the request received from the host system (e.g., case a user foreground job arrives before the maximum background busy time is reached, the algorithm allows the current background job to finish, para 0033 Fig. 1B; in combination with Grossman’s disclosure of A foreground command is typically issued by the host controller and sent to the storage system 100 for execution, para 0112).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command including defect scan (col 4:15-35) as disclosed by Thelin, and Cabrera  and Li and Strasser and Grossman, and determining predicts whether the host will send a command that will interrupt performance of the background operation (0058) and A foreground command is typically issued by the host controller and sent to the storage system 100 for execution(0112) of Grossman, with Riska, providing the benefit of scheduling background and foreground work (see Riska, 0026) and take control action that is suboptimal or which may even worsen the performance of foreground tasks (0026).


Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 

For claim 1, 11, 18 Applicant argues that the cited references (specifically Lin) do not disclose the amended limitations related to list of values of latency … of media management scans in progress.   This OA rejects this limitation under Strasser in combination with the other cited references.

Thelin in view of Colgrove and Li does not disclose, but Strasser discloses 
	Obtaining a list of values of latency corresponding to respective extents of completion of the media management scan in progress; using the list (e.g., FIG. 8B depicts a difference in latencies for different operation management methods, 0244;  three spikes in latency, in the depicted embodiment, correspond to a first erase operation 812a, a second erase operation 812b, and a third erase operation 812c, 0245);
	by causing a media reset command to be issued (e.g.,  to interrupt an executing operation. In one embodiment, the bank interleave controller 344 issues a reset command… 0160; A reset command may comprise a solid state storage media interface command that causes the storage element to immediately abort any command currently being executed and transition to a state in which the storage element is prepared to accept a new operation, 0161-0162).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the background tasks being interrupted by a host command in semiconductor memory (e.g., FLASH)(col 11:30-35) as disclosed by Thelin, in view of Colgrove with Li, with Strasser, providing the benefit of managing  operations, and/or increase throughput for data storage media (see Strasser, 0005) and executing a pending operation on the data storage media in response to adjusting execution of the executing operation. The pending operation comprises a higher execution priority than the executing operation. In another embodiment, the method includes finishing execution of the executing operation in response to completing execution of the pending operation (0007).

Applicant’s arguments for claims 2-10 are based on dependency from claim 1.

	Applicant’s arguments for claim 11 and 18 are similar to claim 1, addressed above.
Applicant’s arguments for claims 12-17 are based on dependency from claim 11.

Applicant’s arguments for claims 19 and 20 are based on dependency from claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135